THE THIRTEENTH COURT OF APPEALS

                                    13-20-00295-CR


                                   EARL AARON
                                        v.
                               THE STATE OF TEXAS


                                   On Appeal from the
                    87th District Court of Freestone County, Texas
                          Trial Court Cause No. 19-046-CR


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed as modified by

this Court. The Court orders the judgment of the trial court AFFIRMED AS MODIFIED.

      We further order this decision certified below for observance.

March 25, 2021